        Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                   MDL 2724
 IN RE: GENERIC PHARMACEUTICALS                                    16-md-2724
 PRICING ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:                                  HON. CYNTHIA M. RUFE

 Ahold USA, Inc., et al. v. Actavis                                Civil Action Nos.
 Holdco U.S., Inc. et al.
                                                                       18-2641
 1199SEIU Nat’l Benefit Fund, et                                       18-2401
 al. v. Actavis Holdco US, Inc.                                        18-3299
                                                                       18-2533
 Humana Inc. v. Actavis Elizabeth,                                      18-284
 LLC et al.                                                            18-4137
                                                                       17-3768
 West Val Pharm., et al. v. Actavis
 Holdco U.S., Inc.                                         Document Electronically Filed

 The Kroger Co., et al. v. Actavis
 Holdco U.S., Inc.

 Marion Diagnostic Center, LLC,
 et al. v. McKesson Corp., et al.

 The State Attorneys General
 Litigation



            LANNETT’S INDIVIDUAL MOTION TO DISMISS FOR FAILURE
            TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

       Defendant Lannett Company, Inc. (“Lannett”), by and through its undersigned counsel,

hereby moves, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss Plaintiffs’ various overarching

conspiracy complaints against Lannett as follows:

       1.      Lannett individually moves to dismiss the First Amended Complaint filed by the

Direct Purchaser Plaintiffs, Civil Action No. 18-2641 [Dkt. 11];
            Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 2 of 15




       2.       Lannett individually moves to dismiss Counts One through Four of the End Payer

Plaintiffs’ Complaint “brought against all Defendants for their participation in an overarching

conspiracy to fix, raise and/or stabilize the prices of the Drugs at Issue,” Civil Action No. 18-2401

[Dkt. 2];

       3.       Lannett individually moves to dismiss Counts CVI-CX of the Amended Complaint

filed by Plaintiff Humana, Inc., Civil Action No. 18-3299 [Dkt. 30];

       4.       Lannett individually moves to dismiss Counts One through Four of the Indirect

Reseller Plaintiffs’ Amended Overarching Complaint “brought against all Defendants for their

participation in an overarching conspiracy to fix, raise and/or stabilize the prices of the Drugs at

Issue,” Civil Action No. 18-2533 [Dkt. 4];

       5.       Lannett individually moves to dismiss Count One of the Complaint filed by

Plaintiffs The Kroger Co., Albertsons Companies LLC, and H.E. Butt Grocery Company L.P.,

Civil Action No. 18-284 [Dkt. 37];

       6.       Lannett individually moves to dismiss Counts I-XXVIII of the First Amended

Complaint filed by Plaintiffs Marion Diagnostic Center, LLC and Marion Healthcare, LLC, Civil

Action No. 18-4137 [Dkt. 22]; and

       7.       Lannett individually moves to strike the joint and several liability allegations in

Counts One through Eighteen of the Consolidated Amended Complaint filed by the Plaintiff

States, Civil Action No. 17-3768 [Dkt. 15].

       In support of this motion, Lannett relies on the Memorandum of Law submitted

contemporaneously herewith and on Defendants’ Memorandum of Law in Support of Their Joint

Motion to Dismiss, also filed contemporaneously herewith. A proposed form of Order is attached.

       Pursuant to L. Civ. R. 7.1(f), Lannett requests oral argument.



                                                 2
       Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 3 of 15




                                              Respectfully submitted,

                                              /s/ Gerald E. Arth
                                              Gerald E. Arth
                                              Ryan T. Becker
                                              FOX ROTHSCHILD LLP
                                              2000 Market Street, 20th Floor
                                              Philadelphia, PA 19103
                                              Tel: (215) 299-2000
                                              Fax: (215) 299-2150
                                              garth@foxrothschild.com
                                              rbecker@foxrothschild.com

                                              George G. Gordon
                                              Stephen D. Brown
                                              Julia Chapman
                                              DECHERT LLP
                                              2929 Arch Street
                                              Philadelphia, PA 19104-2808
                                              Tel: (215) 994-2382
                                              Fax: (215) 655-2240
                                              george.gordon@dechert.com
                                              stephen.brown@dechert.com
                                              julia.chapman@dechert.com

                                              Counsel for Defendant
                                              Lannett Company, Inc.
Date: February 21, 2019




                                     3
      Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 4 of 15




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                        MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                        16-md-2724
PRICING ANTITRUST LITIGATION
                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:               Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
Holdco U.S., Inc. et al.                18-2641
                                        18-2401
1199SEIU Nat’l Benefit Fund, et         18-3299
al. v. Actavis Holdco US, Inc.          18-2533
                                        18-284
Humana Inc. v. Actavis Elizabeth,       18-4137
LLC et al.                              17-3768

West Val Pharm., et al. v. Actavis
Holdco U.S., Inc.
                                        ORAL ARGUMENT REQUESTED
The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.

Marion Diagnostic Center, LLC,
et al. v. McKesson Corp., et al.

The State Attorneys General
Litigation




              DEFENDANT LANNETT COMPANY, INC.’S
      MEMORANDUM OF LAW IN SUPPORT OF ITS INDIVIDUAL
 MOTION TO DISMISS PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS
         Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 5 of 15




       Lannett Company, Inc. (“Lannett”) submits this memorandum of law in support of its

individual motion to dismiss Plaintiffs’ various overarching conspiracy complaints in the above-

captioned cases (the “Overarching Complaints”). In support of this motion, Lannett joins and

incorporates the arguments contained in Defendants’ Memorandum of Law in Support of Their

Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims (“Defendants’ Joint Brief”).

Lannett writes separately to highlight the lack of specific allegations in any of the Overarching

Complaints suggesting Lannett consciously committed to an alleged overarching conspiracy

involving dozens of drugs that it did not even sell.

I.     PRELIMINARY STATEMENT

       Plaintiffs’ allegations that Lannett participated in individual conspiracies to fix the price of

a few specific drugs are not enough to wrap the company into a broad, all-encompassing

conspiracy to fix prices or allocate markets for dozens of additional drugs it never sold. To tie

Lannett to such an “overarching conspiracy,” Plaintiffs must, at the very least, plead facts that

Lannett was aware of, and committed to, such a vast scheme. Allowing Plaintiffs to proceed with

their overarching conspiracy claims against Lannett absent such facts would render the pleading

requirements in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), a nullity, and write the notice

pleading requirements out of Federal Rule of Civil Procedure 8. This, however, is precisely what

the Overarching Complaints attempt to do.

       This motion focuses solely on the adequacy of the well-pleaded factual allegations

purporting to tie Lannett to a so-called overarching conspiracy involving dozens of drugs that it

did not even sell. It is not about the sufficiency of Plaintiffs’ allegations that Lannett participated

in one or more drug-specific conspiracies. Even if Plaintiffs’ allegations were sufficient to state a

claim that Lannett participated in certain individual-drug conspiracies (which Lannett does not
         Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 6 of 15




concede), those allegations would still not get Plaintiffs over the plausibility line firmly established

in Twombly for their overarching conspiracy claims.

        None of the Overarching Complaints pleads facts tying Lannett to any conspiracy

involving drugs that it did not sell. None alleges any facts showing that Lannett was even aware

of – let alone committed to joining – a far-reaching conspiracy encompassing such drugs. Nor do

any of the Overarching Complaints allege facts from which one could infer that Lannett’s absence

from most of the alleged markets at issue was the result of a conspiracy. By way of example:

            •   The Overarching Complaints do not allege that Lannett had a single communication
                with any other Defendant about a drug that it did not sell (and the only
                communication Lannett is alleged to have had with a competitor related to any drug
                at all was with respect to one of the drugs it sold, doxycycline monohydrate (“doxy
                mono”)).

            •   The Overarching Complaints contain no allegations linking Lannett to any alleged
                conduct related to drugs that Lannett did not sell. They do not even mention Lannett
                in the context of discussing alleged conspiracies involving such drugs.

            •   The Overarching Complaints speculate that “Defendants” shared a common “fair
                share” understanding with respect to the drugs at issue, but never allege that anyone
                from Lannett used this term or had any understanding that it had some broad and
                sinister meaning.

            •   The Overarching Complaints speculate that Defendants shared a general
                understanding that they would refrain from entering certain alleged drug markets
                in order to protect their share in the markets in which they participated, but allege
                no facts supporting an inference that Lannett’s absence from any alleged markets
                was the result of an agreement.

        Even the most generous reading of the Overarching Complaints shows that Plaintiffs fail

to satisfy their pleading burdens with respect to Lannett. The complete absence of any factual

allegations tying Lannett to any broader, overarching conspiracy involving all of the drugs

identified in the Overarching Complaints compels dismissal of Plaintiffs’ claims that Lannett

participated in any purported overarching conspiracy.




                                                   2
         Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 7 of 15




II.    ARGUMENT

       A.      Plaintiffs Must Plead Facts Showing That Lannett Agreed To Participate In
               An Overarching Conspiracy.

       For the Overarching Complaints to survive a motion to dismiss, they must contain well-

pleaded, non-conclusory allegations that plausibly demonstrate that Lannett specifically agreed

and committed to the common goal of the purported overarching conspiracy to fix prices and

allocate markets for all of the drugs identified in those pleadings. See Def. Joint. Br. at 5-11. Such

allegations are noticeably absent.

       Nor can Plaintiffs satisfy their burden with respect to Lannett by engaging in “group

pleading,” i.e., trying to sweep Lannett in under the cover of allegations regarding “Defendants”

in general. Plaintiffs must, but fail to, plead “allegations specific to [Lannett] alleging [Lannett’s]

role in the alleged [overarching] conspiracy,” and “that plausibly suggest that [Lannett]

participated in th[at] conspiracy.” In re Optical Disk Drive Antitrust Litig., No. 3:10-MD-2143

RS, 2014 WL 3378336, at *4 (N.D. Cal. July 10, 2014) (citing In re Cathode Ray Tube (CRT)

Antitrust Litig., 738 F. Supp. 2d 1011, 1019 (N.D. Cal. 2010)).

       In Winn-Dixie Stores, Inc. v. Eastern Mushroom Mktg. Coop., No. 15-CV-6480, 2019 WL

130535 (E.D. Pa. Jan. 8, 2019), Judge Schiller just last month dismissed a Section 1 price-fixing

complaint precisely because the plaintiffs did not make specific allegations tying the particular

defendants to the alleged conspiracy. “Plaintiffs’ Complaint includes no specific allegations that

would tie these Defendants to the alleged violations of Section 1. Without such allegations, [the]

Plaintiffs’ claims against these Defendants fail.” Id. at *4. The court continued:

               [The Complaint] does not, however, include any further factual
               matter specifying the [Defendants’] participation in the alleged price
               fixing and supply control schemes. Without more, the Court cannot
               say that Winn-Dixie’s Plaintiffs’ Complaint ‘delineates to some
               sufficiently specific degree that’ either of the [Defendants]
               purposefully joined and participated in the conspiracy.’”


                                                  3
        Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 8 of 15




Id. at *5 (citing In re Processed Egg Prods. Antitrust Litig., 821 F. Supp. 2d 709, 720 (E.D. Pa.

2011)). The same failings that doomed the Winn-Dixie plaintiffs are equally present in this case.

       Further, as outlined in Defendants’ Joint Brief, a number of courts that have considered the

viability of overarching conspiracy claims have concluded that allegations of a series of separate

product-based conspiracies are not enough to satisfy Twombly. See Def. Joint Br. at 9-11. Rather,

at a minimum, Plaintiffs must offer some factual allegations that specifically delineate Lannett’s

awareness of, and commitment to, this far larger, overarching conspiracy. There are no such

allegations relating to Lannett in any of the Overarching Complaints.

       B.      The Overarching Complaints Are Devoid Of Any Factual Allegations Tying
               Lannett To A Broad, Overarching Conspiracy.

       At the motion-to-dismiss stage, the Court must “separate the factual and legal arguments

of a claim” and “may disregard any legal conclusions.” Fowler v. UPMC Shadyside, 578 F.3d

203, 210-11 (3d Cir. 2009). A close examination of the Overarching Complaints’ factual

allegations regarding Lannett reveals that none of them plead facts demonstrating that Lannett was

aware of, or committed to, a conspiracy involving drugs that it did not even sell. None alleges any

facts showing that Lannett had any communications with another Defendant related to drugs it did

not sell. None alleges any facts offering a plausible explanation for why Lannett would join a

scheme involving drugs it did not sell, and involving markets unrelated to those in which Lannett

actually participated. In fact, none alleges any facts at all regarding Lannett – or even mentions

Lannett – in the context of discussing any drugs other than those few that Lannett is alleged to

have sold and regarding which Lannett is specifically alleged to have participated in an individual-

drug conspiracy.

       The specific allegations related to Lannett in each of the Overarching Complaints are

summarized below:



                                                 4
         Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 9 of 15




       The States’ Complaint. In State of Connecticut v. Actavis Holdco U.S. Inc. et al., No. 17-

cv-3768-CMR (the “States’ Complaint”), the States allege that Lannett sold, and participated in a

conspiracy involving, only one of the 15 drugs at issue in that case, doxy mono. The States do not

even mention Lannett in any of the allegations related to the 14 other drugs. The only allegations

in the States’ Complaint regarding Lannett either relate solely to doxy mono (see, e.g., States

Compl. at ¶¶ 248-67, 275, 284, 287-88) or are non-specific allegations that Lannett employees

spoke, socialized, or attended industry events with other competitors (see, e.g., id. at ¶¶ 82-83, 86,

88), which is not evidence of conspiracy and hardly ties Lannett into a purported overarching

conspiracy involving the 14 drugs that it did not sell. See Valspar Corp. v. E.I. Du Pont De

Nemours and Co., 873 F.3d 185, 199 (3d Cir. 2017) (opportunity to conspire, without more, is not

evidence of conspiracy). The States therefore fail to connect Lannett to any larger, overarching

conspiracy.

       Marion Diagnostic. In Marion Diagnostic Center, LLC v. McKesson Corporation, et al.,

No. 2:18-cv-4137-CMR (the “Marion Complaint”), Lannett is only mentioned in three paragraphs

of the 60-page complaint:

   •   The Marion Complaint alleges that Lannett engaged in a price-fixing conspiracy for one
       drug, doxy mono (Marion Compl. at ¶ 51); and

   •   The Marion Complaint then essentially engages in wholesale cutting and pasting of the
       States’ Complaint’s allegations of communications between Lannett and Teva or Heritage
       generally, without any allegations that the communications related to any price-fixing
       agreements (see id. at ¶¶ 52-53).

The remainder of the Marion Complaint is littered with non-specific references to “Defendant

Manufacturers,” see, e.g., id. at ¶¶ 49-50, which are not adequate to plead the far-reaching

conspiracy the Marion Complaint claims. See Def. Joint Br. at 11.




                                                  5
        Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 10 of 15




       The Kroger Plaintiffs. In Kroger Co. v. Actavis Holdco U.S., Inc., No. 18-cv-284-CMR

(the “Kroger Complaint”), the Kroger Plaintiffs alleged that Lannett was involved in separate,

individual conspiracies involving only six out of the 40 drugs at issue. The Kroger Complaint,

however, alleges no facts suggesting that Lannett joined any overarching conspiracy involving any

of the remaining 34 drugs, which it never sold. In fact, the Kroger Complaint does not even

mention Lannett in the context of allegations of those remaining 34 drugs. The Lannett-specific

factual allegations are:

   •   Lannett is involved in governmental investigations surrounding certain of its drugs or is a
       named defendant in other lawsuits (see, e.g., Kroger Compl. at ¶¶ 5, 17, 127, 132);

   •   Lannett was involved in six individual drug-specific conspiracies related to drugs that
       Lannett actually sold (see, e.g., id. at ¶¶ 14, 78, 236-42, 285-91, 388-94, 438-61, 605-10,
       757-60);

   •   Lannett attended trade shows that furthered the individual, drug-specific conspiracies (see,
       e.g., id. at ¶¶ 159, 168, 243, 292, 294-95, 297, 302-06, 308, 402-03, 405-06, 409, 613, 616-
       17, 619, 623-25, 627-28,764-73); and

   •   Lannett’s former CEO made public comments about price increases generally and as to
       certain specific Lannett products (see, e.g., id. at ¶¶ 182-94, 801).

The only attempt the Kroger Complaint makes to show that Lannett was part of an overarching

conspiracy is its seemingly random assignment of Lannett to the group of “Additional

Conspirators” who the Kroger Plaintiffs alleged, with no factual support, “were active participants

in the overarching conspiracy.” Id. at ¶ 22. Such conclusory allegations, unsupported by any facts,

do not satisfy Twombly.

       The Direct Purchaser Plaintiffs. In Ahold USA, Inc. v. Actavis Holdco U.S., Inc., No.

18-cv-2641-CMR (the “DPP Complaint”), the DPPs identify 21 drugs at issue, but do not allege

that Lannett sold, or had any involvement with, 19 of them. Instead, with respect to Lannett, the




                                                6
         Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 11 of 15




DPP Complaint only specifically alleges that Lannett participated in a conspiracy involving two

particular drugs, and that Lannett is under investigation generally:

     •    Lannett allegedly was involved in drug-specific conspiracies for acetazolamide tablets
          and doxy mono, furthered by attendance at certain trade shows (see, e.g., DPP Compl. at
          ¶¶ 135-47; 171-90, 363); and

     •    Lannett received a civil investigative demand from the Justice Department and an inquiry
          letter from Congress (see, e.g., id. at ¶¶ 31, 296).

         As with the other Overarching Complaints, Lannett is not mentioned in the allegations

related to the other 19 drugs identified in the DPP Complaint. In short, the Direct Purchasers offer

no facts tying Lannett to the overarching agreement they allege.

         The End-Payor Purchasers. In 1199SEIU National Benefit Fund v. Actavis Holdco U.S.,

Inc., No. 18-CV-2401-CMR (the “EPP Complaint”), the EPPs allege that Lannett sold only two

of the 19 drugs at issue. Like the DPP Complaint and the IRP Complaint, with respect to Lannett,

the EPP Complaint only specifically alleges that Lannett participated in individual conspiracies

involving doxy mono and acetazolamide tablets. There are no allegations that Lannett was aware

of, or committed to, any broader conspiracy involving the remaining 17 drugs identified in the EPP

Complaint, which Lannett did not sell. Nor is there any mention of Lannett in the allegations

regarding those other 17 drugs. The allegations concerning Lannett are:

    •    Lannett attended trade shows or social events also attended by other Defendants, without
         any specific allegations that Lannett agreed to conspire on drugs it did not sell (see, e.g.,
         EPP Compl. at ¶¶ 134, 153, 161, 164, 168-69, 172, 173, 176, 390, 448);

    •    Lannett was allegedly involved in two separate individual conspiracies related to its sales
         of doxy mono and acetazolamide tablets (see, e.g., id. at ¶¶ 106, 110, 144, 151, 159, 162,
         165, 234, 313, 340-68, 380, 416-30, 469, 545, 592); and

    •    Lannett is under governmental investigation (see, e.g., id. at ¶¶ 19, 657).

Again, none of these facts suggest in any way that Lannett committed to an industry-wide

conspiracy involving drugs it did not make.



                                                  7
            Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 12 of 15




            The Indirect-Reseller Plaintiffs. In West Val Pharmacy v. Actavis Holdco U.S., Inc., No.

18-cv-2533-CMR (the “IRP Complaint”), the IRPs specifically allege that Lannett was involved

in only two of the 19 drugs identified (again, doxy mono and acetazolamide tablets), and that

Lannett received grand jury subpoenas:

        •    Lannett was allegedly involved in drug-specific conspiracies in its sales of doxy mono
             and acetazolamide tablets (see, e.g., IRP Complaint at ¶¶ 132-144, 171-181, 197, 289,
             317); and

        •    Lanett and one of its employees received grand jury subpoenas (id. at ¶ 29).

There is no mention of Lannett in the allegations related to the other 17 drugs. Notably, the IRP

Complaint never alleges how Lannett supposedly joined or knew of a broad, overarching

conspiracy related to drugs it did not make or sell.

            Humana. Finally, the complaint in Humana Inc. v. Actavis Elizabeth, LLC, No. 18-cv-

3299-CMR (the “Humana Complaint”), reiterates the same allegations strewn throughout the other

Overarching Complaints, but also fails to connect Lannett to the supposed overarching conspiracy.

The allegations against Lannett in the Humana Complaint are:

    •       Lannett is under governmental investigation and is a defendant in other actions (see, e.g.,
            Humana Compl. at ¶¶ 140, 149, 151, 171);

    •       Lannett belonged to certain trade associations and attended related events or other industry
            gatherings with other Defendants (see, e.g., id. ¶¶ 184, 193, 196, 198, 311);

    •       Lannett’s former CEO made some public comments regarding Lannett’s pricing strategy
            and price increases on certain drugs it sells (see, e.g., id. at ¶¶ 216-229); and

    •       Lannett was allegedly involved in separate drug-specific individual conspiracies for its
            sales of acetazolamide tablets, baclofen, digoxin, doxy mono, levothyroxine, and ursodiol
            (see, e.g., id. at ¶¶ 290-300, 329-337, 393-402, 422, 488-520, 570-78, 688-93). These are
            the same drugs as identified in the Kroger Complaint.

The Humana Complaint includes no factual allegations demonstrating that Lannett was ever

involved in a conspiracy to fix the prices or allocate markets for drugs it did not sell. As with all




                                                     8
        Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 13 of 15




of the other Overarching Complaints, Lannett is not even mentioned in the allegations regarding

those drugs.

                                                ***

       None of the factual allegations in the Overarching Complaints suggest that Lannett was

aware of, or consciously committed to, an overarching conspiracy involving drugs it did not make

or sell. Instead of facts, Plaintiffs collectively offer conclusory speculation. They assert that the

individual drug-specific agreements that Lannett is alleged to have participated in were “consistent

with” or “part of” the alleged overarching conspiracy. See, e.g., State Compl. ¶ 267; DPP Compl.

¶¶ 147, 191; EPP Compl. ¶ 368; IRP Compl. ¶¶ 145, 176, 287; Humana Compl. ¶ 301.

       For example, the DPP Complaint alleges that Lannett’s purported involvement in

individual conspiracies related to acetazolamide tablets and doxy mono was “consistent with” an

alleged “Fair Share Agreement.” See DPP Compl. ¶¶ 147, 191. But the DPP Complaint alleges

no facts suggesting that Lannett was even aware of such an agreement. The DPPs do not, for

example, allege that Lannett (1) knew that there was a “Fair Share Agreement; (2) ever used the

term “Fair Share”; (3) ever communicated with another Defendant regarding the concept of “Fair

Share” in connection with any drug; or (4) had any understanding what that term meant when used

by other Defendants. The DPPs cannot tie Lannett to a supposed overarching “Fair Share

Agreement” by merely alleging, in conclusory fashion, that its actions regarding two drugs were

“consistent with” such an agreement. The same is true of the similar allegations made in the other

Overarching Complaints, which are equally deficient.




                                                 9
        Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 14 of 15




                                        CONCLUSION

       The Overarching Complaints fail to satisfy the Supreme Court’s pleading requirements in

Twombly as to Lannett. Accordingly, Lannett respectfully requests that the Court dismiss those

complaints to the extent they assert claims for an overarching conspiracy.

Dated: February 21, 2019

                                                            Respectfully submitted,

                                                            /s/ Gerald E. Arth
                                                            Gerald E. Arth
                                                            Ryan T. Becker
                                                            FOX ROTHSCHILD LLP
                                                            2000 Market Street, 20th Floor
                                                            Philadelphia, PA 19103
                                                            Tel: (215) 299-2000
                                                            Fax: (215) 299-2150
                                                            garth@foxrothschild.com
                                                            rbecker@foxrothschild.com

                                                            George G. Gordon
                                                            Stephen D. Brown
                                                            Julia Chapman
                                                            DECHERT LLP
                                                            2929 Arch Street
                                                            Philadelphia, PA 19104-2808
                                                            Tel: (215) 994-2382
                                                            Fax: (215) 655-2240
                                                            george.gordon@dechert.com
                                                            stephen.brown@dechert.com
                                                            julia.chapman@dechert.com

                                                            Counsel for Defendant
                                                            Lannett Company, Inc.




                                               10
          Case 2:18-cv-00284-CMR Document 76 Filed 02/21/19 Page 15 of 15




                                  CERTIFICATE OF SERVICE

         I hereby certify on this 21st day of February 2019, I caused a true and correct copy of the

foregoing to be filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.


                                                      /s/ Ryan T. Becker
                                                      Ryan T. Becker
Dated:       February 21, 2019
